Brown, J.
(concurring). Inadequate or defective police procedures (see ante at 470 n.1) are one thing, but the real vice here is the Commonwealth’s decision to correct the defect by unfair means. Why can’t the Commonwealth get it right? All defendants have a constitutionally guaranteed right to a fair trial, and it is the Commonwealth’s responsibility “to strive earnestly to produce as close to an impeccable trial as is possible.” Commonwealth v. Harris, 28 Mass. App. Ct. 724, 736 (1990) (Brown, J., concurring). I am certain this has been said more than a few times over the years. See, e.g., Commonwealth v. McLeod, 30 Mass. App. Ct. 536, 541 n.10 (1991), and cases cited therein. See also Commonwealth v. Harris, supra at 736 n.5.
Finally, my belief that thoughtlessness and lack of careful preparation rather than contrived unfairness precipitate the vast majority of the alleged errors presented on appeal still *473remains, see (Commonwealth v. Young, 22 Mass. App. Ct. 452, 457 (1986) (Brown, J., concurring), but after nearly two decades of seeing the same transgressions continuously occurring, I must say that I am starting to have genuine doubts. Our profession and society deserve much better from public prosecutors.